DETAILED ACTION
This office action is in response to Applicant’s Arguments/Remarks dated 25 April 2022 concerning application 16/721,576 filed on 19 December 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pp. 9-15, filed on 25 April 2022, with respect to the rejections of claims 1-26 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Status of Claims
Claims 1-26 are pending and under consideration for patentability; claims 10 and 26 have been amended.   

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The allowed claims include the inventive features of a system comprising stimulation circuitry, sensing circuitry configured to sense evoked compound action potentials, and processing circuitry configured to control the stimulation circuitry to deliver a plurality of stimulation pulses, control the sensing circuitry to detect ECAP signals after each pulse, and determine, based on the ECAP signals, a posture state of the patient.  The prior art of record, though disclosing stimulation circuitry, sensing circuitry, and processing circuitry configured to control the stimulation circuitry and sensing circuitry, does not disclose or suggest the step of determining, based on the plurality of ECAP signals, the posture state of the patient.  Analogous prior art includes Single et al. (US 2017/0361101 A1), Parker et al. (US 2014/0236257 A1), and Esteller et al. (US 2019/0209844 A1). 
Single and Parker have been discussed in the previous Office Action.  Briefly, Single describes a system comprising stimulation circuitry 124, sensing circuitry 128, and processing circuitry 116 configured to control the stimulation and sensing circuitry ([0036] - [0037], [0066], [0068] - [0069]).  Single further describes that the ECAP may change with changes in posture ([0076]).  However, Single does not disclose or suggest determining, based on the ECAP signals, a posture state of the patient.  Single is concerned more with changes in posture rather than the actual posture state.
Parker describes a system for controlling a neural stimulus based, in part, on changes in a patient’s posture.  Parker’s system provides stimulation, records responses, detects changes in a patient’s posture, for example via an accelerometer, and measures responses at the new posture ([0159]).  Similar to Single, Parker adjusts stimulation parameters based on the responses measured at the new posture ([0159]).  However, Parker also fails to disclose or suggest determining the patient posture based on the measured ECAP.  Simply accounting for postural changes does not allow for determination of the actual posture itself, as recited in the pending claims. 
Esteller describes adjusting stimulation therapy using detected compound action potentials ([0012] - [0013]).  Esteller further describes accounting for patient posture and deriving various curves in order to determine threshold stimulation levels for different patient postures ([0084], [0089]).  However, although Esteller accounts for different patient postures and uses patient postures to guide stimulation therapy, Esteller does not disclose or suggest determining the patient posture based on the evoked compound action potential.  For example, if a certain ECAP was presented to the user, Esteller’s method could not be used to determine the patient posture based on that ECAP. 
The Examiner respectfully submits that, although the prior art describes providing stimulation, sensing evoked responses to the stimulation, controlling the stimulation and sensing components, and using these measured values to update patient therapy, the prior art of record does not disclose or suggest determining, based on the plurality of ECAP signals, a posture state of the patient, as recited in the pending claims.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moffitt et al. (US 2020/0046980 A1), which refers to the Esteller publication in paragraph [0196].  In the relevant section from paragraph [0196], Moffitt states, “Signals sensed at the electrodes may comprise those resulting from stimulation, such as Evoked Compound Action Potentials (ECAPs).  Review of various features of detected ECAPs can be used to determine patient posture or activity, as disclosed in U.S. patent application Ser. No. 16/238,151, filed Jan. 2, 2019.” (emphasis added by Examiner).  The Examiner notes that US Application No. 16/238,151 was published as US PGPUB 2019/0209844, which is the Esteller reference discussed above.  Further, although Moffitt states that “features of detected ECAPs can be used to determine patient posture,” in relation to the Esteller reference, a close reading of Esteller reveals that Esteller is merely using different postures to determine threshold stimulation levels and ranges.  In the Examiner’s analysis, Esteller does not disclose or suggest the ability to determine a patient’s posture given a certain ECAP.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792